Case 21-13155-KCF          Doc 6     Filed 05/03/21 Entered 05/03/21 09:29:09                Desc Main
                                     Document      Page 1 of 1



 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY

 McCABE, WEISBERG & CONWAY, LLC
 By: Marisa M. Cohen, Esq. (Atty.
 I.D.#MMC017032001)
 216 Haddon Avenue, Suite 201
 Westmont, NJ 08108
 856-858-7080
 Attorneys for Movant: Citizens Bank, N.A.
 In Re:                                                     Case No.: 21-13155-KCF
                                                            Chapter: 7
 Raquel Antoniello                                          Judge: Kathryn C. Ferguson
        Debtor




                                     NOTICE OF APPEARANCE

        Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned enters an
appearance in this case on behalf of Citizens Bank, N.A.. Request is made that the documents filed in this
case and identified below be served on the undersigned at this address:


         ADDRESS:           McCABE, WEISBERG & CONWAY, LLC
                            216 Haddon Avenue
                            Suite 201
                            Westmont, NJ 08108

        DOCUMENTS

         All notices entered pursuant to Fed. R. Bankr. P. 2002.
         All documents and pleadings of any nature.
 Date: 5/3/2021                                     /s/ Marisa M. Cohen, Esq.
                                                    Signature

                                                                                                 new.8/1/15
